Exhibit 10.8 CONSULTING AGREEMENT This Consulting Agreement (the “ Agreement ”) is by and between PFO Global, Inc. (the “ Company ”) and Brigitte Rousseau (the “ Consultant ”) and is effective as of September 1, 2016 (the “ Effective Date ”). WHEREAS, the Consultant was employed by the Company; WHEREAS, the Consultant’s employment with the Company ended on August 31, 2016; and WHEREAS, the Consultant and the Company wish to continue her association with the Company on the terms set forth in this Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration and intending to be legally bound hereby, the Consultant and the Company (collectively the “ Parties ” and each individually a “ Party ”) agree as follows: Section 1.
